    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 1 of 39



                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


ST. CLAIR COUNTY EMPLOYEES’                 )   Civ. No.
RETIREMENT SYSTEM, Individually and )
on Behalf of All Others Similarly Situated, )   CLASS ACTION
                                            )
                           Plaintiff,           COMPLAINT FOR VIOLATIONS OF
                                            )
                                                THE FEDERAL SECURITIES LAWS
                                            )
      vs.                                   )
RESIDEO TECHNOLOGIES, INC.,                 )
MICHAEL G. NEFKENS and JOSEPH D. )
RAGAN III,                                  )
                                            )
                           Defendants.      )
                                            )
                                                DEMAND FOR JURY TRIAL
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 2 of 39



       Plaintiff St. Clair County Employees’ Retirement System (“plaintiff”), individually

and on behalf of all others similarly situated, by plaintiff’s undersigned attorneys, for

plaintiff’s complaint against defendants, alleges the following based upon personal

knowledge as to plaintiff and plaintiff’s own acts and upon information and belief as to all

other matters based on the investigation conducted by and through plaintiff’s attorneys,

which included, among other things, a review of Resideo Technologies, Inc. (“Resideo” or

the “Company”) press releases, U.S. Securities and Exchange Commission (“SEC”) filings,

analyst reports, media reports, and other publicly disclosed reports and information about the

Company. Plaintiff believes that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                             SUMMARY OF THE ACTION

       1.     This is a securities class action on behalf of all persons who purchased the

common stock of Resideo between October 29, 2018 and October 22, 2019, inclusive (the

“Class Period”), against Resideo and its President and Chief Executive Officer (“CEO”),

Michael G. Nefkens (“Nefkens”), and Executive Vice President and Chief Financial Officer

(“CFO”), Joseph D. Ragan III (“Ragan”), for violations of the Securities Exchange Act of

1934 (“1934 Act”).

                       INTRODUCTION AND BACKGROUND

       2.     As reported in the Company’s filings with the SEC, Resideo purports to be a

global provider of products, software, solutions, and technologies that help homeowners stay

connected and in control of their comfort, security, and energy use. The Company also

provides home heating, ventilation and air conditioning controls and security solutions and is


                                            -1-
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 3 of 39



a distributor of security and low-voltage electronic products. The Company was formed

through a spin-off from Honeywell International Inc. on October 29, 2018. 1 The Company

began trading under the ticker symbol “REZI” on the New York Stock Exchange (“NYSE”)

on October 29, 2018.

       3.     The Company, prior to and after the spin-off from Honeywell, operates through

two segments, Products and Distribution, which contributed 49% and 51% in revenues,

respectively, for the year ended December 31, 2017. The Company’s products reportedly

consist of solutions in the following Comfort & Care and Security & Safety categories:

             Comfort & Care:2 These solutions include home products, services, and
              technologies, including:

                    Temperature and Humidity Control Solutions: Devices to control
                     air conditioners and heating equipment, thermostats, and zoning
                     devices.

                    Thermal Solutions: Devices to control heating and cooling equipment,
                     such as water heaters, boilers, furnaces, heat pumps, and air heaters.

                    Water Solutions: Devices to control hydronic heating, cooling, and
                     potable water solutions.

                    Air Solutions: Devices to control air quality, such as whole home
                     humidifiers and dehumidifiers, air filters, and air purification and odor
                     control solutions.

                    Remote Patient Monitoring Software Solutions (telehealth):
                     Systems that record, organize, and transmit patient health data to health
                     service providers to monitor patient well-being.

1
    On October 29, 2018, Honeywell’s shareholders of record as of October 16, 2018
(“Record Date”) received one share of the Company’s common stock, par value $0.001 per
share, for every six shares of Honeywell’s common stock, par value $1.00 per share, held as
of the Record Date, and cash for any fractional shares of the Company’s common stock.
2
  The Resideo Comfort & Care solutions are still marketed and sold under the Honeywell
Home brand.

                                            -2-
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 4 of 39




                   Software Solutions: Global software platforms and mobile
                    applications that provide contractors and consumers with access to
                    services such as demand response, energy management and auto-
                    replenishment services and predictive appliance diagnostics.

            Security & Safety:3 They include professionally installed and monitored
             intrusion and life safety detection and alarm systems, as well as self-installed
             and self-monitored awareness solutions, including:

                   Security Panels: Control devices that communicate with sensors that
                    receive event or condition signals and send those signals to a
                    monitoring station.

                   Sensors: Devices that detect intrusion (for example, motion, opening of
                    doors and windows, and breaking of glass), smoke, carbon monoxide,
                    and water and transmit a signal to a security panel.

                   Peripherals: Accessories that interact with security systems, such as
                    keypads and key-fobs.

                   Wire and Cable: Low voltage electrical wiring and category cable.

                   Software Solutions: Global software platforms and mobile
                    applications that provide contractors and consumers with access to
                    services such as alarm monitoring, communication, automation, and
                    video services.

                   Communication Devices: Devices that transmit notifications and
                    security information from security systems to monitoring stations.

                   Video Cameras: Battery-operated indoor and outdoor video motion.

                   Awareness Solutions: Self-installed and self-monitored systems that
                    include a home gateway/hub, cameras, and awareness sensors.

                   Cloud Infrastructure: Network operating center that routes signals
                    between home and monitoring station and enables secured remote data
                    transmissions.




3
  The Resideo Security & Safety solutions are still marketed and sold primarily under the
Honeywell brand.

                                           -3-
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 5 of 39




                    Installation and Maintenance Tools: Software tools and applications
                     to enable security contractors to install, program, and maintain security
                     systems.

       4.     The Company’s distribution segment, called ADI, is purportedly the leading

wholesale distributor of security and low voltage electronics products, which include

security, safety, and audio visual products and related accessories, including third-party

products:

             Security products

                    Video Surveillance: Internet protocol and high-definition analog
                     cameras, recording and storage devices, and video management and
                     analytics software.

                    Intrusion: Residential and commercial alarm systems, keypads,
                     detection and sensing devices, and alarm communication equipment.

                    Access Control: Access control panels and software, readers,
                     credentials, locking hardware, gate control, and intercoms.

             Other products

                    Fire and Life Safety: Fire alarm control panels, fire detection
                     equipment, fire notification equipment, and manual call points/stations.

                    Wire, networking and professional audio visual systems.

       5.     On October 2, 2018, Resideo filed an amended Registration Statement on Form

10 in connection with the spin-off from Honeywell. The Registration Statement included a

description of Resideo’s business operations, the reasons for the spin-off, and consolidated

financials for the business segments that would become Resideo (the “Business”). The

Registration Statement stated in relevant part:

              On October 10, 2017, Honeywell announced plans for the complete
       legal and structural separation of our Business from Honeywell. In reaching
       the decision to pursue the Spin-Off, Honeywell considered a range of potential

                                            -4-
     CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 6 of 39



       structural alternatives for the Business and concluded that the Spin-Off is the
       most attractive alternative for enhancing stockholder value.

                                      *      *       *

             Following the Spin-Off, [Resideo] and Honeywell will each have a
       more focused business better positioned to invest in growth opportunities
       through tailored capital allocation and will be better able to execute on each
       company’s specific strategic plans.4

       6.     On October 10, 2018, the Company held its first Investor Showcase and

Technology Demonstration, hosted by defendants Nefkens and Ragan, during which

defendants provided background on Resideo, its products, operations, and financial

prospects. The accompanying slide presentation included a slide titled “2019 Full Year

Financial Metrics,” which included 4%+ organic growth and ~13% adjusted EBITDA

margin. During the conference, defendant Ragan stated:

              2019, we are looking at revenue growth, organic revenue growth, at
       4%. You’ve seen over the last few years, it has been 4%. . . . But what we’re
       talking about for [20]19 is to continue that 4% growth, which will produce
       on a pre-indemnity basis, an adjusted EBITDA margin of 13% and post-
       indemnity, a 10% adjusted EBITDA margin.

       7.     On October 29, 2018, Resideo stock began trading on the NYSE under the

ticker symbol “REZI,” opening at $28.00 per share. The same day, the Company filed a

Form 8-K with the SEC announcing amendments to the Registration Statement issued in

connection with the spin-off, which included the appointment of the Company’s new Board

of Directors and officers.




4
    Emphasis has been added herein unless otherwise noted.

                                            -5-
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 7 of 39



       8.     On October 30, 2018, the Company announced that it was now trading

independently from Honeywell, with the expectation of new product launches to expand its

offerings in the modern home technology market:

       Resideo Redefines the Smart Home Experience, Now Trading as a Stand-
       Alone Company

                                       *      *      *

       Resideo Technologies, Inc. (NYSE: REZI), a global provider of residential
       comfort and security solutions, and distributor of low-voltage and security
       products, is now a stand-alone, publicly traded company following its spinoff
       from Honeywell International Inc. Resideo will establish a headquarters in
       Austin, Texas, in early 2019.

       9.     During the Class Period, Resideo continued to assure investors that the

Company was poised to meet its 2018 guidance at the high end of its forecasted range, and

more importantly, for 2019 the Company would achieve 4%+ organic growth and ~13%

adjusted EBITDA margin. Further, while the Company acknowledged it had experienced

operational disruptions (primarily administrative) in connection with the spin-off, defendants

repeatedly assured investors that any negative effects of the spin-off were largely “behind

[them]” or minimizing and reiterated their fiscal year (“FY”) 2019 guidance for the

Company, stating as late as August 8, 2019 that the Company’s performance to date put it on

track to make its FY19 revenue guidance. For example:

             November 14, 2018: “We are actively addressing these supply chain issues,
              and we’re already seeing product flows moving back towards normal
              volumes.”

             March 7, 2019: “‘[W]e successfully executed the spin and met or exceeded
              financial expectations. The disruption from the spin is mostly behind
              us . . . .’”



                                            -6-
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 8 of 39




             May 8, 2019: “Reiterating the full-year 2019 guidance for revenue growth of
              2-5% and Adjusted EBITDA of $410 - $430 million at the upper end of the
              range[.]”

             May 9, 2019: “We’re also starting to move beyond some of the supply chain
              and cost spin burdens.”

             August 8, 2019: “We are finally starting to see some normalcy after all the
              spin work . . . . But most important, our Q2 was strong, keeping us on track
              to hit our previously provided guidance for 2019.”

       10.    Each of these representations was materially false and misleading when made

because defendants failed to disclose the following true facts, which were known to

defendants or recklessly disregarded by them:

              (a)     The negative operational effects of the spin-off were more substantial

and persistent than disclosed and had negatively affected the Company’s product sales,

supply chain, and gross margins, putting Resideo’s FY19 financial forecasts at risk; and

              (b)     As a result of the foregoing, the Company’s financial guidance lacked a

reasonable basis and the Company was not on track to make its FY19 guidance as claimed.

       11.    As a result of defendants’ material misrepresentations and omissions, Resideo

stock traded at artificially inflated prices of more than $26 per share during the Class Period.

       12.    Then, on October 22, 2019, Resideo shocked investors when it issued its

preliminary financial results for the third quarter of 2019, announcing that it had missed

revenue and earnings targets and was lowering its recently reaffirmed revenue outlook for

FY19 by $80 million. According to the Company’s press release:

             The Comfort business declines were primarily due to lower sales volumes in
              non-connected thermostats.




                                             -7-
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 9 of 39




             Poor pre-spin cutover from the prior generation of non-connected
              thermostats to the T-Series line impacted the adoption of mid-level T-Series
              thermostats.

             Previously anticipated full-year 2019 Products & Solutions segment revenue
              would be reduced by approximately $80 million.

             A single large new customer had delayed its purchases, resulting in an
              expected negative impact on fourth-quarter revenue of approximately $22
              million.

       13.    Also on October 22, 2019, the Company announced that defendant Ragan, the

Company’s CFO, would be leaving as of November 6, 2019.

       14.    Following these alarming disclosures and a significant reduction in the

Company’s outlook for free cash flow, Resideo’s stock price declined more than 40%, from

a close of $15.23 per share on October 22, 2019 to a close of $9.50 per share on October 23,

2019, on massive volume of more than 16 million shares traded.


                              JURISDICTION AND VENUE

       15.    Jurisdiction is conferred by 28 U.S.C. §1331 and §27 of the 1934 Act. The

claims asserted herein arise under §§10(b) and 20(a) of the 1934 Act, 15 U.S.C. §§78j(b) and

78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.

       16.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b), because

Resideo was headquartered in this District and many of the acts and practices complained of

herein occurred in substantial part in this District.

       17.    In connection with the acts and conduct alleged in this complaint, defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including,

but not limited to, the mails and interstate wire and telephone communications.


                                             -8-
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 10 of 39



                                        PARTIES

        18.   Plaintiff St. Clair County Employees’ Retirement System purchased Resideo

common stock as described in the attached certification incorporated herein by reference and

was damaged thereby.

        19.   Defendant Resideo Technologies, Inc. is a Delaware corporation whose stock

trades on the NYSE under the ticker symbol “REZI.” At the outset of the Class Period, the

Company was headquartered in Golden Valley, Minnesota. In early 2019, the Company

relocated its headquarters to Austin, Texas.

        20.   Defendant Michael G. Nefkens (“Nefkens”) is, and was at all relevant times

during the Class Period, President and CEO of the Company.

        21.   Defendant Joseph D. Ragan III (“Ragan”) is, and was at all relevant times

during the Class Period, Executive Vice President and CFO of the Company. On October

22, 2019, Resideo announced Ragan’s departure from the Company, effective November 6,

2019.

        22.   Defendants Nefkens and Ragan are collectively referred to herein as the

“Individual Defendants.”

                                 CONTROL PERSONS

        23.   As officers and controlling persons of a publicly held company whose common

stock is traded on the NYSE and governed by the provisions of the federal securities laws,

the Individual Defendants each had a duty to promptly disseminate accurate and truthful

information with respect to the Company’s financial condition, performance, growth,

operations, financial statements, business, markets, management, earnings, and present and


                                           -9-
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 11 of 39



future business prospects, and to correct any previously issued statements that had become

materially misleading or untrue, so that the market price of the Company’s common stock

would be based upon truthful and accurate information. The Individual Defendants’

misrepresentations and omissions during the Class Period violated these specific

requirements and obligations.

       24.    The Individual Defendants participated in the drafting, preparation, and/or

approval of the various public, shareholder, and investor reports and other communications

complained of herein and were aware of, or recklessly disregarded, the misstatements

contained therein and omissions therefrom, and were aware of their materially false and

misleading nature. Because of their Board membership and/or executive and managerial

positions with Resideo, each of the Individual Defendants had access to the adverse

undisclosed information about the Company’s financial condition and performance as

particularized herein and knew (or recklessly disregarded) that these adverse facts rendered

the positive representations made by or about Resideo and its business or adopted by the

Company materially false and misleading.

       25.    The Individual Defendants, because of their positions of control and authority

as officers and/or directors of the Company, were able to (and did) control the content of the

various SEC filings, press releases, and other public statements pertaining to the Company

during the Class Period. Each of the Individual Defendants was provided with copies of the

documents alleged herein to be misleading prior to or shortly after their issuance and/or had

the ability and/or opportunity to prevent their issuance or cause them to be corrected.

Accordingly, each of the Individual Defendants is responsible for the accuracy of the public

                                            - 10 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 12 of 39



reports and releases detailed herein and is therefore primarily liable for the representations

contained therein.

       26.    The Company and the Individual Defendants are liable as participants in a

fraudulent scheme and course of business that operated as a fraud or deceit on purchasers of

Resideo common stock by disseminating materially false and misleading statements and/or

concealing material adverse facts. The scheme: (i) deceived the investing public regarding

Resideo’s business, operations, and management and the intrinsic value of Resideo common

stock; and (ii) caused plaintiff and other members of the Class (defined herein) to purchase

Resideo common stock at artificially inflated prices.

                           SUBSTANTIVE ALLEGATIONS

       27.    On October 29, 2018, Resideo stock began trading on the NYSE under the

ticker symbol “REZI,” opening at $28.00 per share. The same day, the Company filed a

Form 8-K with the SEC announcing, among other things, amendments to the previously filed

Registration Statement concerning the appointment of the Company’s new Board of

Directors and officers. The Company failed to inform investors that the spin-off presented

significant structural and operational problems for the Company, which would impact its

results and prospects, including its previously announced FY19 guidance.

       28.    On October 30, 2018, the Company issued a press release announcing the

completion of the spin-off and that it was now trading independently from Honeywell, with

the expectation of new product launches to expand its offerings in the modern home

technology market:




                                            - 11 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 13 of 39



       Resideo Redefines the Smart Home Experience, Now Trading as a Stand-
       Alone Company

                                      *      *       *

       Resideo Technologies, Inc. (NYSE: REZI), a global provider of residential
       comfort and security solutions, and distributor of low-voltage and security
       products, is now a stand-alone, publicly traded company following its spinoff
       from Honeywell International Inc. Resideo will establish a headquarters in
       Austin, Texas, in early 2019.

                                      *      *       *

              “If you’ve ever tried to piece together a smart home yourself, you know
       how complicated it can be. It can mean dozens of gadgets and apps, rewiring,
       and troubleshooting. Our mission is to offer a different choice in the industry
       and make it easier to upgrade to a smart home,” [Resideo CEO Nefkens] said.

              Resideo benefits from long-standing relationships with professional
       dealers and contractors, who purchase 95 percent of the company’s residential
       products. The company will launch an expanded Contractor PRO loyalty
       program for the HVAC industry this year. It also will expand its Live Well
       program, which will allow HVAC technicians to test for airborne pollutants in
       the home and make informed recommendations, generating greater revenue
       opportunities while benefitting consumers.

       29.    On November 8, 2018, the Company gave a presentation at the Baird 2018

Global Industrial Conference. Defendant Ragan gave an overview of the Company’s

business operations accompanied by PowerPoint slides. The PowerPoint presentation was

filed as an attachment to the Company’s Form 8-K filed the same day. The Company’s

presentation slides reiterated its “2019 Full Year Financial Metrics,” including 4%+ organic

growth and ~13% adjusted EBITDA margin.

       30.    On November 13, 2018, the Company issued a press release announcing its

third quarter 2018 financial results and reaffirming the Company’s 2019 outlook. The press

release reported that the Company had experienced “temporary” supply chain issues as a


                                           - 12 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 14 of 39



result of the spin-off, which had affected the Products segment, but assured investors the

issues were being resolved. The press release stated in relevant part:

RESIDEO ANNOUNCES THIRD QUARTER 2018 FINANCIAL RESULTS

    Delivers 4 Percent Reported Sales Growth, with $1.2 Billion in Revenue

             Successful spinoff from Honeywell . . .

             Organic Sales up 5 percent

             Reported Net Income of $311 million; Adjusted Net Income of $88
              million

                                      *      *      *

             Reaffirms full-year 2018 guidance and 2019 outlook

                                      *      *      *

       Third-Quarter Performance

             Net sales for the third quarter were up 4.2 percent on a reported basis
       and up 4.9 percent organically. . . . Third-quarter reported net income was
       $311 million and Adjusted EBITDA was $117 million.

                                      *      *      *

              Products sales increased by 1 percent on a reported basis, and 2
       percent on an organic basis, the difference being driven by the unfavorable
       impact of currency translation. Products segment performance was impacted
       by temporary supply chain issues as a result of the spin-off, which Resideo is
       actively resolving. . . .

               Distribution sales increased by 6 percent on a reported basis, and 7
       percent organically, primarily due to volume growth across key geographic
       markets . . . . Distribution segment profit increased by 3 percent, partially
       offset by an increase in cost of goods sold.

                                      *      *      *

       Full-Year 2018 Guidance and 2019 Outlook

              The company today reaffirmed its guidance for full-year 2018 at the
       high end of the previously stated range. Resideo expects to realize net sales

                                           - 13 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 15 of 39



       between $4.77 billion and $4.83 billion [and] pro forma adjusted EBITDA
       between $605 million and $615 million . . . .

              The company also reiterated its expectations for full-year 2019,
       including 4 percent organic revenue growth [and] adjusted EBITDA margin
       of 13 percent . . . .

       31.    On November 13, 2018, following the Company’s announcement of its third

quarter 2018 financial results, Oppenheimer issued a report titled “Resideo Technologies

Reports 3Q18, Maintain Outperform.” The report discussed the Company’s improved third

quarter 2018 revenues year over year and that the Company had beaten Oppenheimer’s

estimates, despite the “typical” spin-off related issues in the Products segment, which the

Company said had been largely resolved:

       Resideo Technologies, Inc.
       Reports 3Q18, Maintain Outperform

                                     *      *      *

              Helped by solid growth at ADI, Resideo reported revenues of $1,200M
       vs. our $1,193M (despite spin-related supply chain issues in Products).
       EBITDA of $110M declined $3M YoY, owing to $7M of spin-related costs.
       Full-year guidance was raised to the high-end of the range, and the
       company reiterated its 2019 outlook . . . .

                                     *      *      *

             Products revenues of $526M improved ~2% YoY organically, as
              segment performance was impacted by typical spin-off-related supply
              chain headwinds. Management expects these temporary headwinds
              to subside quickly and for the business to normalize in 4Q18.

       32.    On November 14, 2018, the Company held an earnings conference call, hosted

by Nefkens and Ragan, to discuss the Company’s third quarter 2018 financial results and

provide guidance for FY18 and FY19. On the call, defendants explained that pre-spin supply




                                          - 14 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 16 of 39



chain issues that affected quarterly performance were being addressed and product flows

were already getting back to normal:

              [Nefkens:] As many of you have already heard from Honeywell on
       their Q3 earnings call, we experienced some spin-related supply chain issues
       that temporarily increased our backlog and additional spin-related cost that
       negatively impacted our revenue and EBITDA for the quarter. We are
       actively addressing these supply chain issues, and we’re already seeing
       product flows moving back towards normal volumes.

              With the spin behind us, operationally, our team is focused and back
       on track.

       33.    Following their prepared remarks, defendants Nefkens and Ragan answered

questions from analysts, stating that pre-spin supply chain issues were merely administrative

and that volume sales were already getting back to normal. According to the Company,

defendants were in a position to reaffirm guidance because of this return to normalcy:

       [Analyst:] So just to start off, can you guys provide any additional insight on
       the 1% growth you saw in products this quarter? Maybe give a – If you could
       give a big help of how much of the growth was really impacted by spin-related
       supply chain noise in the quarter. And then going forward, what do you view
       as a normalized growth rate and how quickly can you get there?

               [Nefkens:] Yes. Great, Mark, thanks for the question. So yes, so I’ll
       talk a little bit about the spin-related supply chain issues that we put out
       there because it did affect us in Q3, as expected. I talked about these at
       Investor Day. Typically, what they are, are items – I’ll just give you a really
       good example, like most of them, believe it or not, are administrative items.
       We had an example of customs-related issues where paperwork comes in
       under the Honeywell name, product news to actually be – come out under the
       Resideo name. Took a couple of days to do that. We also have some plant
       shifts that we’re making in Europe as a result of the spin. So these are just
       items that we knew were in front of us. We planned for it. In Q4, I can tell
       you right now we’re already seeing volumes coming back to normal. And I
       told the team and we’re still looking out, there’s still a few things we’ve got to
       make sure come through before we get clean. So I would tell you we’re still
       seeing a few of those headwinds here in Q4, as expected. And we’ll be fully
       back and running here by Q1. Again, the reason that we’re able to affirm
       our guidance at the top end of the range is because we’re already working

                                             - 15 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 17 of 39



       through these items and we’re very comfortable that we’re on the other side
       of it now.

       34.    On December 12, 2018, the Company gave a presentation at the Imperial

Capital Security Investor Conference. During the conference, defendant Ragan emphasized

the strength of the very supply chain that had presented challenges in the third quarter:

              From a supply chain perspective, we have 18 factories globally. We
       have done a significant amount of work on the factory rationalization. 10
       years ago, there were 50 factories and somehow Michael got from 50 to 18
       and doubled the revenue, which is spectacular.

             . . . So the company is incredibly efficient from a manufacturing
       supply chain perspective.

       35.    On March 7, 2019, the Company issued a press release announcing its fourth

quarter and FY18 financial results and adjusted FY19 guidance. The Company bragged that

its fourth quarter results were exceptional and at the high end of the forecasted range, despite

pre-spin performance issues, and defendant Nefkens reiterated that the disruption from the

spin-off was mostly “behind us.” Nevertheless, the Company reduced its previously issued

FY19 guidance from 4%-5% to 2%-5%, confusing analysts and triggering a stock sell-off.

The press release stated, in part:

       Resideo Technologies Delivers Results at High End of Range for Fourth
       Quarter and Full-Year 2018

       Announces Long-Term Vision and Updated 2019 Outlook

       Fourth Quarter Highlights

             Net Revenue Increased 5 Percent to $1,266 million

             Reported Net Income of $16 million; Adjusted Net Income of $38
              million, which includes the Honeywell reimbursement agreement
              payments



                                             - 16 -
CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 18 of 39




        Pro Forma Adjusted EBITDA of $136 million including the Honeywell
         reimbursement agreement payments; $171 million excluding
         reimbursement

        Strong free cash flow drove Net Debt down to $936 million as of
         quarter-end, ahead of Q4 plan

  Full-Year Highlights

        Net Revenue Increased 7 Percent to $4,827 million

        Reported Net Income of $405 million; Adjusted Net Income of $303
         million, which includes the Honeywell reimbursement agreement
         payments

        Pro Forma Adjusted EBITDA of $476 million including the Honeywell
         reimbursement agreement payments; $616 million excluding
         reimbursement

        “Vision 2023” Long-Term Growth Strategy; Updated 2019 Outlook

         . . . Resideo Technologies, Inc. (NYSE: REZI) today announced its
  fourth-quarter and full year earnings along with its long-term strategy for
  growth and margin expansion. . . .

         “We delivered strong performance for the fourth quarter and full year,
  despite the spin-related cost base coming in higher than expected,” said Mike
  Nefkens, president and CEO of Resideo. “I am proud of our team’s
  accomplishments as we successfully executed the spin and met or exceeded
  financial expectations.

        “The disruption from the spin is mostly behind us and we have a solid
  team in place that delivered great results in 2018, and we are ready to do
  even more.”

                                 *      *      *

  Financial Performance

                                 *      *      *

         Products and Solutions (P&S) revenue in the fourth quarter was $602
  million, up 4 percent on a reported basis and 5 percent on a constant currency
  basis. P&S segment profit decreased 20 percent, impacted by one-time spin-
  related costs.

                                      - 17 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 19 of 39



              Full-year P&S revenue was $2,169 million, up 6 percent on a reported
       basis and 5 percent on a constant currency basis. P&S segment profit was
       $381 million, representing an 8 percent increase on the prior year.

             Global Distribution revenue in the fourth quarter was $664 million,
       up 6 percent on reported basis and 7 percent on a constant currency basis.
       Global Distribution segment profit was $35 million, up 21 percent.

              For the full year, Global Distribution delivered revenue of $2,658
       million, an increase of 7 percent on a reported basis and 6 percent on a
       constant currency basis. Global Distribution segment profit was $148 million,
       up 13 percent on the prior year.

                                      *      *      *

       Cash Flow Generation and 2019 Guidance

                                      *      *      *

              “We have updated our 2019 revenue guidance from 4 percent to a
       range of 2 to 5 percent, which reflects moderating housing metrics, shifting
       portfolio mix – with a higher weighting of ADI and connected products –
       and increased growth investment for the future[,” said defendant Ragan].

       36.    Following the March 7, 2019 announcement of the Company’s fourth quarter

and FY18 financial results, Resideo held a conference call for analysts and investors hosted

by defendants Nefkens and Ragan. During the call, defendant Nefkens told analysts and

investors that the spin-off was on or ahead of schedule, stating as follows:

             I also feel really good that most of the disruption from the spin is now
       behind us . . . .

              As I’ve shared in the past, this is my third spin, and we are on
       schedule, and in some cases, ahead of schedule, when I compare to previous
       spins I’ve been part of.

                                      *      *      *

       While our spin-related cost base came in higher than expected and put some
       downward pressure on our near-term EBITDA, we are already taking action
       to optimize the cost base and operating footprint we inherited from the spin.

                                      *      *      *
                                           - 18 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 20 of 39



              First, we came out of the spin on time and delivered on the high end
       of the range for 2018. This includes revenue, EBITDA and cash. This team
       knows how to execute.

       37.    Following their prepared remarks, defendants Nefkens and Ragan answered

questions from analysts, including:

               [Analyst:] Very good fourth quarter, but I wanted to dig into the guide
       maybe a little bit on 2019, which was not exactly what we were expecting. But
       give us an idea of the increase in investment, why now? And how we expect
       to see investments going forward and maybe the returns of the investments? I
       know you have the outlook for longer term. But how do we expect to see this
       kind of progress? And again, why now?

               [Nefkens:] . . . As you guys know with a spin, this effectively is the
       first time that we are having all of our costs under our control. So there’s a
       lot in here. And we are at a strategic inflection point. I would tell you that
       we are at or ahead of where I expected to be. This market is moving really,
       really fast. And my biggest concern in the past is – when I’ve been asked, has
       been our ability to operate at speed versus industrial speed, and I didn’t want
       to wait. I didn’t want to just sit around and just keep going in [20]19. So we
       made the decision to be more aggressive on cost-cutting, which we’re going to
       go do, which we’ve said here. I feel that will make us a leaner, faster
       company. And we’ve made the decision to pull some investments forward
       from 2020 into [20]19, and that’s why we’re investing more. So – and this is
       not about just helping us keep where we’re at. This is about helping us get
       ahead.

       38.    In response to the fourth quarter 2018 and FY18 financial results, including the

updated FY19 revenue guidance, which reduced the guidance from a range of 4%-5% to 2%-

5%, the Company’s stock price declined 23%, falling to $18.96 per share on March 7, 2019,

from $24.75 per share on March 6, 2019. However, the Company’s stock price remained

inflated, as the Company continued to deceive investors about the impact of the spin-off and

the Company’s ability to achieve its FY19 guidance.




                                           - 19 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 21 of 39



       39.    On March 8, 2019, Oppenheimer issued a report, titled “Thoughts From

Management Meetings,” in which it discussed its recent talks with Resideo management

regarding the Company’s cut in guidance on March 7, 2019:

       Resideo Technologies, Inc.

       Thoughts from Management Meetings

                                     *      *      *

              Management provided additional color regarding its 2019 guidance cut.
       The increased investment appears focused on both protecting the core
       professional channel and attacking new markets. While this may dilute
       margins, management believes it provides greater growth, more recurring
       revenues and a higher valuation. Separately, intended cost cuts of $50M
       throughout 2019 are not in guidance.

                                     *      *      *

             The biggest source of 2019 upside should be ADI, the distribution
              business. ADI should not only be the fastest growing division, it
              should improve margins 100bps within 18 months. . . .

             Management discussed potential upside to 2019 guidance. Sources
              includes 1) tariffs lower than the expected 25%, 2) the opportunity to
              capitalize some of the incremental investment spend (~15% related to
              software cost) and 3) $50M of cost-outs by year-end.

       40.    On May 8, 2019, the Company issued a press release announcing its first

quarter 2019 financial results. Defendants also stated that the Company was off to a great

start and that cost saving initiatives were on track, reaffirmed the Company’s FY19 revenue

guidance, and stated that EBITDA was expected at the high end of guidance:

       Resideo Technologies Delivers Strong First Quarter 2019

       Revenue, Adjusted EBITDA and EPS Exceeding Expectations

       First Quarter Highlights

             Net Revenue of $1,216 million, up 4% on a GAAP basis and 7% on a
              constant currency basis
                                         - 20 -
CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 22 of 39




       Adjusted EBITDA of $92 million; $127 million excluding Honeywell
        reimbursement agreement payments

       GAAP Net Income of $48 million; Adjusted Net Income of $36
        million; Adjusted Net Income of $71 million excluding Honeywell
        reimbursement agreement payments

       GAAP EPS of $0.39; Adjusted EPS of $0.29

       $50 million cost reduction program on track with $10 million in
        potential savings expected to be realized in 2019

       Reiterating the full-year 2019 guidance for revenue growth of 2-5%
        and Adjusted EBITDA of $410 - $430 million at the upper end of the
        range

         . . . Resideo Technologies, Inc. (NYSE: REZI) reported first-quarter
  financial results for the quarter ended March 31, 2019. The company reported
  Net Revenue of $1,216 million, Adjusted EBITDA of $92 million and
  adjusted basic and diluted earnings per share of $0.29.

        “We’re off to a great start in 2019 with strong Q1 revenue
  performance in both our Global Distribution and Products & Solutions
  businesses. . . .”

  First-Quarter Performance

                                *      *      *

         Products & Solutions revenue increased by 5% on a GAAP basis, and
  8% on a constant currency basis. Security demonstrated strong growth, led by
  the launch of the next generation residential security platform.

                                *      *      *

        At the Consumer Electronics Show in January, Resideo announced its
  Honeywell Home™ T-Series Smart Thermostats – the T9 and T10 Pro –
  which feature wireless smart room sensors. . . .

         . . . Q1 was a strong quarter for Products & Solutions, demonstrating
  both core business innovation and global growth.

      Global Distribution revenue for the quarter increased by 4% on a
  GAAP basis, and 6% on a constant currency basis. . . .


                                     - 21 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 23 of 39



              The company’s ADI Global Distribution business achieved growth in
       the quarter driven by the Security and Life Safety product categories, as well
       as through expansion of its Professional A/V growth initiative.

                                      *      *      *

       Guidance and cash flow generation

                                      *      *      *

              Looking ahead to the second quarter, the company’s investment
       programs, which have already begun and are on track, are expected to
       accelerate – particularly with its new comfort platform and supporting digital
       programs. The company continues to anticipate its EBITDA profile will be
       40% weighted to the first half of 2019 and 60% weighted to the back half of
       the year as the company also executes on its cost reduction program.

               “As we invest in the business for growth, we are pleased with our cash
       generation. We remain disciplined in our approach to cash management,
       exiting the first quarter with zero drawn on our $350 million revolver,” said
       Joe Ragan, executive vice president and chief financial officer. “We are on
       track with our previously announced cost reduction program and expect $50
       million in annualized savings by 2020. With continued confidence in our
       ability to execute and positive first-quarter results, we are reiterating our
       full-year 2019 guidance to reflect revenue growth of 2-5% and Adjusted
       EBITDA at the upper end of the range of $410 to $430 million.”

       41.    On May 9, 2019, following the Company’s announcement of its first quarter

2019 financial results and FY19 guidance, the Company held a conference call for analysts

and investors hosted by defendants Nefkens and Ragan. During the call, defendants stated

that Resideo was seeing continued improvement in the supply chain issues related to the

Honeywell spin-off and reiterated the Company’s revenue guidance on the basis that they

were able to “gather more visibility into 2019”:

       [Nefkens:] Growth in the quarter was solid across our core business with high
       growth in our Pro Security business, led by the launch of our next-generation
       residential pro security platform. Volume shipments began for our largest
       customer in February, and we expect to be at full capacity across our customer
       base by the first half of 2020. . . .

                                           - 22 -
   CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 24 of 39



             Next, in our Comfort business, we celebrated the award-winning launch
      of multiple products at CES, including our T9 and T10 smart home
      thermostats. The product segment also saw tangible improvement in supply
      chain execution as we work through spin-related headwinds from the past 2
      quarters.

                                      *      *      *

      So net-net, a solid start to our investment initiatives and cost programs. We’re
      also starting to move beyond some of the supply chain and cost spin
      burdens.

                                      *      *      *

            [Ragan:] On Slide 10, you’ll see our complete full year guidance.
      We’ve reiterated our guidance for growth in a range of 2% to 5% as we
      gather more visibility into 2019. As I mentioned, we are guiding to the
      upper end of the adjusted EBITDA range of $410 million to $430 million.

      42.    On June 6, 2019, the Company and its top executives, including Ragan, gave a

presentation at the Robert W. Baird Global Consumer, Technology & Services Conference.

During the conference, defendants continued to guide to the “high end” of their revenue

guidance for FY19. Defendant Ragan stated as follows:

      So we did – I’m sure everyone saw – announce our first quarter results last
      month. We did maintain our revenue growth. . . . And we also exceeded our
      adjusted EPS number.

            From a business unit perspective . . . the ADI execution is
      extraordinary. It continues to grow both on top and bottom lines.

                                      *      *      *

             And the next-generation security platform is going great as far as the
      adoption. I’m sure everyone’s seen the ADT commercials. That is our
      platform that they’re highlighting there, and it is a great product.

             The T9, T10 functionality is actually the best in the market.

                                      *      *      *



                                           - 23 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 25 of 39



               But we just guide to the high end of our $410 million to $430 million
        range. As you can see here, bringing in the $10 million of improvement of
        cost reduction primarily is the benefit for the year.

                                      *      *      *

               So from a guidance perspective, we did update the guidance. The
        biggest takeaway here is because of all the movements on the expense line for
        the environmental reimbursement agreement that we do, we’ve actually
        disclosed a cash tax number of $75 million for the year. As we reduced
        guidance earlier in the year, we actually reduced the cash tax number that
        would be paid for the year, but the rate has moved around because the
        environmental reimbursement doesn’t change. So obviously, that will move
        the tax rate up and down. So I just – I thought it would simplify if we just
        actually disclosed the number.

        43.    On August 7, 2019, the Company issued a press release announcing its

financial results for the second quarter of 2019 and again reaffirming revenue guidance for

FY19:

        Resideo Technologies Continues Growth Momentum In Second Quarter
        2019

        Strong Revenue and Adjusted EBITDA with continued progress on
        previously announced growth and cost programs

        Second Quarter Financial Highlights

              Net Revenue of $1,242 million, up 4% on a GAAP basis and 6% on a
               Non-GAAP constant currency basis year over year

              Adjusted EBITDA of $81 million; $116 million excluding Honeywell
               reimbursement agreement payments

                                      *      *      *

              2020 $50 million cost reduction program remains on track with $10
               million in expected savings in 2019

              Reiterating full-year 2019 guidance for revenue growth of 2 - 5% and
               upper end of the Adjusted EBITDA range of $410 - $430 million

               . . . Resideo Technologies, Inc. (NYSE: REZI) reported second-quarter
        financial results for the quarter ended June 30, 2019. The company reported
                                             - 24 -
CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 26 of 39



  Net Revenue of $1,242 million, Adjusted EBITDA of $81 million and
  adjusted basic and diluted earnings per share of $0.19.

        “Our momentum continues with strong top-line growth during the
  second quarter, spread evenly across our ADI Global Distribution and
  Products & Solutions businesses,” said Mike Nefkens, president and CEO of
  Resideo. . . .”

  Second-Quarter Performance

         Net revenue for the second quarter was up 4% on a GAAP basis and
  up 6% on a Non-GAAP constant currency basis year over year. GAAP Net
  Income was down during the second quarter with a Net Loss of $11 million,
  while Adjusted Net Income was $23 million, and $58 million excluding the
  Honeywell reimbursement agreement payments. Adjusted EBITDA was $81
  million, or $116 million excluding the Honeywell reimbursement agreement
  payments.

         ADI Global Distribution revenue for the quarter increased by 4% on a
  GAAP basis, and 6% on a Non-GAAP constant currency basis year over year.
  Segment performance was driven by solid organic revenue growth in the
  Americas and EMEA regions. . . . Growth in the quarter was driven by the
  Security and Life Safety product categories, as well as through continued
  expansion of its Professional A/V growth initiative.

                                *      *      *

         Products & Solutions revenue increased by 4% on a GAAP basis, and
  6% on a Non-GAAP constant currency basis year over year. Segment growth
  was driven by performance from the Security business with the migration to
  the new next-generation Pro Series security platform.

                                *      *      *

  Guidance and cash flow generation

                                *      *      *

         The company reiterates full-year 2019 guidance of Revenue growth of
  2 - 5% and the upper end of the Adjusted EBITDA range of $410 - $430
  million.

        . . . “We remain committed to our previously announced EBITDA
  guidance, supported by our cost reduction program, which is on track to yield
  $50 million in annualized savings by 2020[,” said defendant Ragan].

                                     - 25 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 27 of 39



       44.    On August 8, 2019, following the announcement of the Company’s second

quarter 2019 financial results, the Company held a conference call for analysts and investors

to discuss the results. The call was hosted by defendants Nefkens and Ragan, who

emphasized that the effects of the spin-off were minimizing and that the Company had

achieved its best supply chain performance in years. Defendants stated in part:

             [Nefkens:] Resideo is now 3 quarters post the Honeywell spin, and I’m
       happy to report that we had another solid quarter. We are finally starting to
       see some normalcy after all the spin work . . . .

              We settled into our new HQ in Austin, Texas, which enables us to have
       the leadership team in one location. Also, spin-related distractions are
       minimizing and the field teams have been able to go deep with our pro
       customers. We’ve also been able to spend time with many new investors. But
       most important, our Q2 was strong, keeping us on track to hit our previously
       provided guidance for 2019.

                                      *      *       *

              As you may know, we had some supply chain headwinds pre- and
       post-spin. But due to new supply chain leadership and process changes,
       we’re delivering more on time than ever before and our delivery metrics are
       the best they’ve been in 5 years.

                                      *      *       *

              [Ragan:] We are more than confident we will mitigate any weakness
       with cost reductions. While we expect margin pressure to continue, we have
       performed well year-to-date from a revenue perspective, allowing us to
       maintain our EBITDA outlook.

             Our cost reduction programs remain on track, and we expect to realize
       $10 million in savings from them this year.

                                      *      *       *

       We are reiterating our full year guidance from a revenue and EBITDA
       perspective with revenue growth of 2% to 5% in the upper end of the
       adjusted EBITDA range of $410 million to $430 million.

                                      *      *       *

                                           - 26 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 28 of 39



              [Nefkens:] We maintained our momentum in the second quarter,
       delivering strong financial results in both revenue and EBITDA, putting us
       on track to hit our previously provided guidance for the year.

       45.     The Class Period representations by defendants concerning the Company’s

business and financial condition, including its forecasted financial results, were each

materially false and misleading when made because defendants failed to disclose the

following true facts, which were known to defendants or recklessly disregarded by them:

               (a)   The negative effects of the spin-off were more substantial and persistent

than disclosed and had negatively affected the Company’s sales, supply chain, and gross

margins; and

               (b)   As a result of the foregoing, the Company’s financial guidance lacked a

reasonable basis and the Company was not on track to make its FY19 guidance as claimed.

       46.     On October 22, 2019, after the market closed, the Company issued a press

release pre-announcing its third quarter 2019 financial results and reducing the Company’s

FY19 guidance by $80 million. In addition, the Company disclosed that it would be doing a

full financial and operational review of its business:

       Resideo Announces Selected Preliminary Third Quarter Revenue And
       Adjusted EBITDA Results, Revises Guidance For Full Year 2019

              Third Quarter Revenue Expected to be $1.226 Billion and Third
               Quarter Adjusted EBITDA (Non-GAAP) Expected to be
               Approximately $77 Million to $79 Million

              Full Year 2019 Revenue Expected to be Between $4.92 Billion and
               $5.0 Billion and Full Year 2019 Adjusted EBITDA (Non-GAAP)
               Expected to be in the Range of $330 Million to $350 Million

              Products & Solutions Headwinds Primarily Driven by Reduced
               Customer Demand in RTS Gas Combustion Business and Certain
               Product Families of Comfort Non-Connected Thermostats

                                            - 27 -
CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 29 of 39




        Company Launches a Comprehensive Operational and Financial
         Review Focused on Product Cost/Gross Margin Improvement and
         G&A Simplification

         . . . Resideo Technologies, Inc. (NYSE: REZI), a leading global
  provider of home comfort and security solutions, today announced that its
  adjusted EBITDA (non-GAAP) for the third quarter of 2019 is estimated to be
  approximately $77 million to $79 million. Revenue for the third quarter is
  anticipated to be $1.226 billion, representing a 2% growth rate year-over-year.

         In the third quarter, the ADI Global Distribution business continued to
  grow as planned. The Products & Solutions segment experienced revenue
  decline in certain product families of the Comfort business and in its
  Residential Thermal Solutions (RTS) gas combustion business. We believe
  the RTS slowdown was driven by certain recent regulatory changes and a
  general slowdown across large OEM customers in the sector.

         The Comfort business declines were primarily due to lower sales
  volumes in non-connected thermostats. We believe a poor pre-spin cutover
  from the prior generation of non-connected thermostats to the T-Series line
  impacted the adoption of mid-level T-Series thermostats. The cutover effects
  became markedly more pronounced in the third quarter after the prior
  generation of non-connected thermostats were discontinued. The company
  is working with its channel partners to enhance and better position the T-
  Series and expects significant improvement in 2020.

          The company expects these headwinds to continue into the peak
  winter demand period, which is expected to reduce previously anticipated
  full-year 2019 Products & Solutions segment revenue by approximately $110
  million. Approximately $66 million of this expected shortfall is from
  Comfort and $22 million from RTS, with the related gross margin and
  adjusted EBITDA impacts. While the Security business continues to grow, a
  single large new customer delayed the start date of its purchases beyond the
  fourth quarter, resulting in an expected negative impact on fourth-quarter
  revenue of approximately $22 million.

         The company’s new generation security products and connected
  thermostats have experienced solid growth. However, with the transition,
  these products have yet to benefit from lifecycle value engineering, adversely
  impacting full-year 2019 Products & Solutions segment gross margins. The
  company is actively investing in its value engineering team and expects
  meaningful improvement to gross margins over the next 18 months.

       As a result, the company is updating its full-year 2019 adjusted
  EBITDA guidance to be in the range of $330 million to $350 million,
                                      - 28 -
   CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 30 of 39



      compared to previously expected $410 million to $430 million. The company
      also is updating its full-year 2019 guidance for revenue growth to 2% to 4%,
      as compared to previously expected 2% to 5%.

      Operational and Financial Review

             Resideo has begun a comprehensive operational and financial review,
      focused on improving gross margins and optimizing its organizational
      footprint. The aim of the review is to simplify internal processes that will
      enable Resideo to be more agile in responding to changing customer and
      marketplace dynamics. The company has retained industry-recognized experts
      in supply chain optimization and organizational excellence to assist in the
      review.

             The review will build upon the previously announced cost optimization
      program, which is on track to achieve approximately $15 million in realized
      savings in 2019 and $50 million in run-rate savings by the end of 2020. The
      new operational and financial review is expected to capture incremental gross
      margin and operating expense savings in 2020. We believe significant gross
      margin opportunity exists in Comfort and Security products through value
      engineering cost reductions. Resideo plans to provide a detailed report of
      planned actions, anticipated timelines, and progress made to date in
      conjunction with the announcement of its fourth-quarter and full-year 2019
      financial results, expected in February 2020.

              “While I am disappointed in our preliminary results for the third
      quarter, we remain confident in the fundamentals of our business,” said Mike
      Nefkens, president and CEO of Resideo. “The issues impacting our second-
      half 2019 results underscore the urgency to simplify our operations, reduce our
      cost structure, increase agility throughout the organization and drive adoption
      of our products in the professional, do-it-for-me channel where Resideo is a
      market leader. We are aggressively addressing challenges through a
      comprehensive operational and financial review of the company, with a
      particular focus on the Products & Solutions segment. We are targeting areas
      to drive improved financial performance and are confident we are pursuing the
      necessary changes to deliver superior shareholder value.”

      47.    Also on October 22, 2019, the Company announced that its CFO, defendant

Ragan, would be leaving the Company as of November 6, 2019:

      Resideo Announces CFO Transition

            . . . Resideo Technologies, Inc. (NYSE: REZI), a leading global
      provider of home comfort and security solutions, today announced that Robert
                                          - 29 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 31 of 39



          (Bob) Ryder has been named interim chief financial officer, effective Nov. 7,
          2019. Bob will succeed Joseph Ragan, who is leaving the company on Nov. 6,
          2019, to pursue other opportunities.

          48.    Following these disclosures, Oppenheimer downgraded the Company’s stock

from “outperform” to “perform,” and Imperial Capital reduced its price target for Resideo

stock to $12.00 from $25.00.

          49.    On these disclosures, including the significant reduction in Resideo’s outlook

for free cash flow, the price of the Company’s stock declined more than 40%, from a close of

$15.23 per share on October 22, 2019 to a close of $9.50 per share on October 23, 2019, on

massive volume of more than 16 million shares traded.

          50.    The market for Resideo common stock was open, well developed, and efficient

at all relevant times. As a result of defendants’ materially false and misleading statements

and omissions, as set forth above, Resideo common stock traded at artificially inflated prices

during the Class Period. Plaintiff and other members of the Class purchased Resideo

common stock relying upon the integrity of the market price of Resideo common stock and

market information relating to Resideo, and have been damaged thereby.

          51.    During the Class Period, defendants materially misled the investing public,

thereby inflating the price of Resideo common stock, by publicly issuing false and

misleading statements and omitting to disclose material facts necessary to make defendants’

statements, as set forth herein, not false and misleading. Said statements and omissions were

materially false and misleading in that they failed to disclose material adverse information

and misrepresented the truth about the Company, its business and operations, as alleged

herein.

                                              - 30 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 32 of 39



       52.    At all relevant times, the material misrepresentations and omissions

particularized in this complaint directly or proximately caused or were a substantial

contributing cause of the damages sustained by plaintiff and other members of the Class. As

described herein, during the Class Period, defendants made or caused to be made a series of

materially false or misleading statements about Resideo’s business, prospects, and

operations. These material misstatements and omissions had the cause and effect of creating,

in the market, an unrealistically positive assessment of Resideo and its business, prospects,

and operations, thus causing the Company’s common stock to be overvalued and artificially

inflated at all relevant times. Defendants’ materially false and misleading statements during

the Class Period resulted in plaintiff and other members of the Class purchasing Resideo

common stock at artificially inflated prices, thus causing the damages complained of herein.

When the true facts about the Company were revealed to the market, the inflation in the price

of Resideo common stock was removed and the price of Resideo common stock declined

dramatically, causing losses to plaintiff and the other members of the Class.

                      ADDITIONAL SCIENTER ALLEGATIONS

       53.    As alleged herein, Resideo and the Individual Defendants acted with scienter in

that they knew that the public documents and statements issued or disseminated in the name

of the Company were materially false and misleading; knew that such statements or

documents would be issued or disseminated to the investing public; and knowingly and

substantially participated or acquiesced in the issuance or dissemination of such statements

or documents as primary violations of the federal securities laws. As set forth elsewhere

herein in detail, these defendants, by virtue of their receipt of information reflecting the true

                                             - 31 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 33 of 39



facts regarding Resideo, their control over, and/or receipt and/or modification of Resideo’s

allegedly materially misleading statements and/or their associations with the Company which

made them privy to confidential proprietary information concerning Resideo, participated in

the fraudulent scheme alleged herein.

                        LOSS CAUSATION/ECONOMIC LOSS

       54.    During the Class Period, as detailed herein, defendants made false and

misleading statements about Resideo’s business, operations, and prospects and engaged in a

scheme to deceive the market. This artificially inflated Resideo’s stock price and operated as

a fraud or deceit on the Class. Later, when defendants’ prior misrepresentations and

fraudulent conduct became apparent to the market, Resideo’s stock price fell precipitously,

as the prior artificial inflation came out of the stock price over time. As a result of their

purchases of Resideo common stock during the Class period, plaintiff and other members of

the Class suffered economic loss, i.e., damages, under the federal securities laws.

                                   NO SAFE HARBOR

       55.    Resideo’s “Safe Harbor” warnings accompanying its reportedly forward-

looking statements (“FLS”) issued during the Class Period were ineffective to shield those

statements from liability. To the extent that projected revenues and earnings were included

in the Company’s financial reports prepared in accordance with Generally Accepted

Accounting Principles (“GAAP”), including those filed with the SEC on Form 8-K, they are

excluded from the protection of the statutory Safe Harbor. 15 U.S.C. §78u-5(b)(2)(A).

       56.    The defendants are also liable for any false or misleading FLS pleaded

because, at the time each FLS was made, the speaker knew the FLS was false or misleading


                                            - 32 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 34 of 39



and the FLS was authorized and/or approved by an executive officer of Resideo who knew

that the FLS was false. None of the historic or present tense statements made by defendants

were assumptions underlying or relating to any plan, projection, or statement of future

economic performance, as they were not stated to be such assumptions underlying or relating

to any projection or statement of future economic performance when made, nor were any of

the projections or forecasts made by defendants expressly related to or stated to be dependent

on those historic or present tense statements when made.

              APPLICABILITY OF PRESUMPTION OF RELIANCE:
                        FRAUD ON THE MARKET

       57.    Plaintiff will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine in that, among other things:

              (a)    Defendants made public misrepresentations or failed to disclose

material facts during the Class Period;

              (b)    The omissions and misrepresentations were material;

              (c)    The Company’s common stock traded in an efficient market;

              (d)    The misrepresentations alleged would tend to induce a reasonable

investor to misjudge the value of the Company’s common stock; and

              (e)    Plaintiff and other members of the Class purchased Resideo common

stock between the time defendants misrepresented or failed to disclose material facts and the

time the true facts were disclosed, without knowledge of the misrepresented or omitted facts.

       58.    At all relevant times, the market for Resideo common stock was efficient for

the following reasons, among others:



                                            - 33 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 35 of 39



              (a)     As a regulated issuer, Resideo filed periodic public reports with the

SEC; and

              (b)     Resideo regularly communicated with public investors via established

market communication mechanisms, including through the regular dissemination of press

releases on major news wire services and through other wide-ranging public disclosures,

such as communications with the financial press, securities analysts, and other similar

reporting services.

                           CLASS ACTION ALLEGATIONS

       59.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons who purchased Resideo common stock

during the Class Period (the “Class”). Excluded from the Class are defendants and their

family members, the directors and officers of Resideo at all relevant times, members of their

families and their legal representatives, heirs, successors or assigns, and any entity in which

defendants have or had a controlling interest.

       60.    The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial

benefits to the parties and the Court. Resideo has more than 122 million shares of stock

outstanding, owned by hundreds or thousands of persons.

       61.    There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class that

predominate over questions that may affect individual Class members include:

              (a)     Whether the 1934 Act was violated by defendants;

                                            - 34 -
      CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 36 of 39



              (b)    Whether defendants omitted and/or misrepresented material facts;

              (c)    Whether defendants’ statements omitted material facts necessary in

order to make the statements made, in light of the circumstances under which they were

made, not misleading;

              (d)    Whether defendants knew or recklessly disregarded that their statements

were false and misleading;

              (e)    Whether the price of Resideo common stock was artificially inflated;

and

              (f)    The extent of damage sustained by Class members and the appropriate

measure of damages.

        62.   Plaintiff’s claims are typical of those of the Class because plaintiff and the

Class sustained damages from defendants’ wrongful conduct.

        63.   Plaintiff will adequately protect the interests of the Class and has retained

counsel who are experienced in class action securities litigation. Plaintiff has no interests

which conflict with those of the Class.

        64.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.



                For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                Against All Defendants

        65.   Plaintiff incorporates ¶¶1-64 by reference.

        66.   During the Class Period, defendants disseminated or approved the false

statements specified above, which they knew or recklessly disregarded were misleading in
                                           - 35 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 37 of 39



that they contained misrepresentations and failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading.

       67.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

              (a)     Employed devices, schemes, and artifices to defraud;

              (b)     Made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which

they were made, not misleading; or

              (c)     Engaged in acts, practices, and a course of business that operated as a

fraud or deceit upon plaintiff and others similarly situated in connection with their purchases

of Resideo common stock during the Class Period.

       68.    Plaintiff and the Class have suffered damages in that, in reliance on the

integrity of the market, they paid artificially inflated prices for Resideo common stock.

Plaintiff and the Class would not have purchased Resideo common stock at the prices they

paid, or at all, if they had been aware that the market prices had been artificially and falsely

inflated by defendants’ misleading statements.

       69.    As a direct and proximate result of defendants’ wrongful conduct, plaintiff and

the other members of the Class suffered damages in connection with their purchases of

Resideo common stock during the Class Period.



                          For Violation of §20(a) of the 1934 Act
                                 Against All Defendants

       70.    Plaintiff incorporates ¶¶1-69 by reference.
                                             - 36 -
    CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 38 of 39



       71.    The Individual Defendants acted as controlling persons of Resideo within the

meaning of §20 of the 1934 Act. By virtue of their positions and their power to control

public statements about Resideo, the Individual Defendants had the power and ability to

control the actions of Resideo and its employees. Resideo controlled the Individual

Defendants and its other officers and employees. By reason of such conduct, defendants are

liable pursuant to §20(a) of the 1934 Act.

                                 PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment as follows:

       A.     Determining that this action is a proper class action, designating plaintiff as

Lead Plaintiff, and certifying plaintiff as Class representative under Rule 23 of the Federal

Rules of Civil Procedure and plaintiff’s counsel as Lead Counsel;

       B.     Awarding plaintiff and the members of the Class damages and interest;

       C.     Awarding plaintiff’s reasonable costs, including attorneys’ fees; and

       D.     Awarding such equitable/injunctive or other relief as the Court may deem just

and proper.

                                     JURY DEMAND

       Plaintiff demands a trial by jury.

DATED: November 8, 2019                       ZIMMERMAN REED LLP
                                              CAROLYN G. ANDERSON, MN 275712
                                              JUNE P. HOIDAL, MN 033330X


                                                        s/ Carolyn G. Anderson
                                                      CAROLYN G. ANDERSON




                                             - 37 -
CASE 0:19-cv-02863-WMW-KMM Document 1 Filed 11/08/19 Page 39 of 39




                               1100 IDS Center, 80 South 8th Street
                               Minneapolis, MN 55402
                               Telephone: 612/341-0400
                               612/341-0844 (fax)
                               Carolyn.Anderson@zimmreed.com
                               June.Hoidal@zimmreed.com

                               ROBBINS GELLER RUDMAN
                                 & DOWD LLP
                               SHAWN A. WILLIAMS
                               DANIEL J. PFEFFERBAUM
                               Post Montgomery Center
                               One Montgomery Street, Suite 1800
                               San Francisco, CA 94104
                               Telephone: 415/288-4545
                               415/288-4534 (fax)
                               shawnw@rgrdlaw.com
                               dpfefferbaum@rgrdlaw.com

                               VANOVERBEKE, MICHAUD &
                                 TIMMONY, P.C.
                               THOMAS C. MICHAUD
                               79 Alfred Street
                               Detroit, MI 48201
                               Telephone: 313/578-1200
                               313/578-1201 (fax)
                               tmichaud@vmtlaw.com

                               Attorneys for Plaintiff




                              - 38 -
